Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 25, 2008 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 13 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three months and fiscal year ended October 31, 2008, as described in Registrants news release dated November 25, 2008, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document Press release issued by the Registrant dated November 25, 2008. Page 2 of 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: November 25, 2008 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 13 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description Copy of Registrant's news release dated November 25, 2008. Page 4 of 13 Exhibit 99.1 November 25, 2008 FOR IMMEDIATE RELEASE EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND FISCAL YEAR ENDED OCTOBER 31, 2008 Boston, MA Eaton Vance reported earnings per diluted share of $0.28 in the fourth quarter of fiscal 2008 compared to earnings per diluted share of $0.47 in the fourth quarter of fiscal 2007. Fourth quarter fiscal 2008 earnings were reduced approximately $0.13 per diluted share by net realized and unrealized investment losses, including impairment losses. Fourth quarter fiscal 2007 earnings were reduced approximately $0.05 per diluted share by costs associated with a reorganization of Eaton Vance Distributors, Inc. and a loss realized on an interest rate lock. Net inflows of $0.3 billion into long-term funds and separate accounts in the fourth quarter of fiscal 2008 consisted of gross sales and other inflows of $10.6 billion, client withdrawals of $9.0 billion and reductions in leverage of $1.3 billion. Before the effects of deleveraging, the Companys annualized internal growth rate for the quarter was 4 percent. In the fourth quarter of fiscal 2007 the Company had gross sales and other inflows of $8.2 billion, net inflows of $2.2 billion and an annualized internal growth rate of 6 percent. In the midst of extremely challenging market conditions, Eaton Vance remains solidly profitable and financially strong, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. Our ability to maintain positive net sales in this environment speaks to the strength of our investment teams and our powerful distribution capabilities. We believe we are positioned to emerge from the current downturn with a competitive standing that is stronger than ever. For the fiscal year, the Company earned $1.57 per diluted share compared to earnings of $1.06 per diluted share in fiscal 2007. In addition to the fourth quarter items described above, earnings in fiscal 2007 were reduced approximately $0.65 per diluted share by closed-end fund-related expenses. Assets under management decreased $38.6 billion, or 24 percent, to $123.1 billion on October 31, 2008 from $161.7 billion on October 31, 2007, a period in which the S&P 500 Index was down 37 percent and the Dow Jones Industrial Average was down 33 percent. The decrease Page 5 of 13 in assets under management for the fiscal year reflects long-term fund and separate account net inflows of $14.7 billion offset by net price declines of managed assets of $52.5 billion. The net inflows of $14.7 billion in fiscal 2008 compare to net inflows of $22.9 billion, or $12.9 billion excluding closed-end fund flows, in fiscal 2007. Gross sales and other inflows into long-term funds and separate accounts were $45.7 billion in fiscal 2008 and $46.4 billion in fiscal 2007. Excluding closed-end fund flows, the Company achieved record flows on both a gross and net basis in fiscal 2008. Fourth Quarter Highlights Retail managed account net inflows increased 38 percent to $1.1 billion in the fourth quarter of fiscal 2008 from $0.8 billion in the same period last fiscal year. The increase reflects continued strong net sales of Parametric Portfolio Associates overlay and tax-efficient core equity products and Eaton Vance Managements large-cap value product. Long-term fund net outflows of $0.4 billion in the fourth quarter of fiscal 2008 consisted of $6.7 billion of fund sales and other inflows, $5.8 billion of fund redemptions and a $1.3 billion reduction in fund leverage. Net inflows into long-term funds were $0.9 billion in the fourth quarter of fiscal 2007. Institutional and high-net-worth separate account net outflows were $0.3 billion in the fourth quarter of fiscal 2008 compared to net inflows of $0.6 billion in the fourth quarter of fiscal 2007, primarily reflecting outflows from Parametric Portfolio Associates and Atlanta Capital Management. Tables 1-4 on page 7 summarize the Companys assets under management and asset flows by investment category. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back closed-end fund structuring fees and one-time payments, stock-based compensation and the write-off of any intangible assets associated with the Companys acquisitions. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation. Adjusted operating income decreased 20 percent to $92.6 million in the fourth quarter of fiscal 2008 from $115.5 million in the fourth quarter of fiscal 2007. Page 6 of 13 The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months For the Twelve Ended Months Ended October 31, October 31, % % (in thousands) Change Change Operating income $76,355 $105,790 (28%) $ 363,752 $232,937 56% Operating (income)/loss of 7,151 (215) NM 8,268 (271) NM consolidated funds Closed-end fund structuring - 75,998 NM fees Payments to terminate closed- 52,178 end fund compensation - NM agreements Stock-based 9,045 9,915 39,420 43,304 (9%) compensation (9%) Adjusted operating income $92,551 $115,490 $411,440 $404,146 2% (20%) Page 7 of 13 Revenue in the fourth quarter of fiscal 2008 decreased $44.0 million, or 15 percent, to $249.8 million from revenue of $293.8 million in the fourth quarter of fiscal 2007. Investment advisory and administration fees decreased 10 percent to $192.0 million, reflecting primarily a 7 percent decrease in average assets under management. Distribution and underwriter fees decreased 25 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 12 percent due to a decrease in average fund assets subject to service fees. Other revenue declined in the fourth quarter of fiscal 2008 due to $7.7 million of net realized and unrealized losses on investments of consolidated funds. Operating expenses in the fourth quarter of fiscal 2008 decreased $14.6 million, or 8 percent, to $173.4 million compared to operating expenses of $188.0 million in the fourth quarter of fiscal 2007. Compensation expense decreased 17 percent, as increases in employee headcount and base salary and benefit costs were offset by reduced bonus accruals and lower sales-based incentives and stock-based compensation. Distribution expense decreased 11 percent due primarily to a decrease in commissions paid on certain sales of Class A shares, a decrease in Class C distribution fees and a decrease in payments made under certain closed-end fund compensation agreements. Service fee expense decreased 8 percent, in line with the decrease in assets subject to service fees. Fund expenses remained flat in the fourth quarter of fiscal 2008 compared to the fourth quarter of fiscal 2007. Other expenses increased 38 percent, primarily due to increases in facilities expenses related to the Companys pending move to a new headquarters in downtown Boston and increased information technology spending. Interest income in the fourth quarter of fiscal 2008 decreased 54 percent from the fourth quarter of fiscal 2007 due to lower average cash and short-term investment balances coupled with a lower effective interest rate earned on those balances. Interest expense increased $5.6 million from the fourth quarter of fiscal 2007 due to higher average debt levels as a result of the Companys senior note offering in October 2007. In the fourth quarter of fiscal 2008 the Company recognized $13.2 million of impairment losses on investments in collateralized debt obligation entities and $4.2 million of net realized and unrealized losses on separate account investments. For comparison, the Company recognized $4.7 million of net losses on investments in the fourth quarter of fiscal 2007. The Companys effective tax rate, calculated as a percentage of income before minority interest and equity in net income of affiliates, was 37.7 percent and 39.7 percent in the fourth quarter of fiscal 2008 and fiscal 2007, respectively. Net income in the fourth quarter of fiscal 2008 was $35.0 million compared to $61.4 million in the fourth quarter of fiscal 2007. Annual Highlights The Companys revenue increased one percent to $1.1 billion in fiscal 2008. Investment advisory and administration fees increased 5 percent to $815.7 million, reflecting a 5 percent increase in average assets under management. Distribution and underwriter fees decreased 13 percent due to a decrease in average fund assets that pay these fees. Service fee revenue was flat due to average fund assets that pay service fees remaining consistent with the prior year. Other revenue decreased $11.3 million due primarily to $9.6 million of net realized and unrealized losses on Page 8 of 13 investments of consolidated funds in fiscal 2008. Operating expenses in fiscal 2008 decreased 14 percent to $732.0 million compared to operating expenses in fiscal 2007 of $851.2 million. In fiscal 2007, the Company incurred structuring fee payments of $76.0 million and sales-based compensation of $14.8 million in connection with $9.9 billion of closed-end fund sales during the fiscal year and payments of $52.2 million to terminate dealer compensation agreements related to certain previously offered closed-end funds. Excluding these one-time closed-end fund-related expenses, operating expenses increased 3 percent in fiscal 2008 compared to fiscal 2007. Compensation expense in fiscal 2008 decreased 5 percent compared to fiscal 2007, as increases in employee headcount, base salaries and benefits were offset by reduced bonus accruals, lower sales-based incentives and lower stock-based compensation. Distribution expense decreased 52 percent in fiscal 2008, reflecting the closed-end fund structuring fees and dealer compensation agreement termination payments in fiscal 2007 described in the previous paragraph. Excluding these payments, distribution expense decreased 4 percent in fiscal 2008. Service fee expense increased 6 percent, in line with the increase in assets subject to service fees. Fund expenses increased 24 percent due to growth in fund assets for which the Company employs a subadvisor. Other expenses increased 27 percent, primarily due to increases in information technology and facilities expenses related to the Companys pending move to a new headquarters in downtown Boston. Interest income in fiscal 2008 increased 6 percent from fiscal 2007 due to an increase in average cash and short-term investment balances. Interest expense in fiscal 2008 increased $30.7 million from fiscal 2007 due to higher average debt balances as a result of the Companys senior note offering in October 2007. In fiscal 2008 the Company recognized $13.2 million of impairment losses on investments in collateralized debt obligation entities and $5.0 million of net realized and unrealized losses on separate account investments. For comparison, the Company recognized $1.9 million of net losses on investments in fiscal 2007. The Companys effective tax rate, calculated as a percentage of income before minority interest and equity in net income of affiliates, was 38.8 percent and 39.1 percent in fiscal 2008 and fiscal 2007, respectively. Net income in fiscal 2008 was $195.7 million compared to $142.8 million in fiscal 2007. Cash and cash equivalents and short-term investments decreased to $366.9 million on October 31, 2008 from $485.1 million on October 31, 2007. The Companys strong operating cash flows, combined with the proceeds of the October 2007 senior note offering, enabled it to fund $185.3 million in share repurchases and $69.9 million in dividends to shareholders in fiscal 2008. There were no outstanding borrowings against the Companys $200.0 million credit facility on October 31, 2008. During fiscal 2008, the Company repurchased and retired 4.5 million shares of its non-voting common stock. Approximately 2.7 million shares remain of the current 8.0 million share repurchase authorization. Page 9 of 13 Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. Through its subsidiaries, Eaton Vance Corp. manages funds and separate accounts for individual and institutional clients. This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 10 of 13 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Twelve Months Ended October 31, October 31, % October 31, October 31, % Change Change Revenue: Investment advisory and administration fees $ 191,971 $ 212,886 (10) % $ 815,706 $ 773,612 5 % Distribution and underwriter fees 28,099 37,666 (25) 128,940 148,369 (13) Service fees 35,883 40,616 (12) 155,091 154,736 0 Other revenue (6,187) 2,640 NM (3,937) 7,383 NM Total revenue 249,766 293,808 (15) 1,095,800 1,084,100 1 Expenses: Compensation of officers and employees 66,013 79,958 (17) 302,679 316,963 (5) Distribution expense 28,549 32,019 (11) 120,570 253,344 (52) Service fee expense 30,466 32,951 (8) 129,287 121,748 6 Amortization of deferred sales commissions 10,802 14,158 (24) 47,811 55,060 (13) Fund expenses 5,737 5,810 (1) 24,684 19,974 24 Other expenses 31,844 23,122 38 107,017 84,074 27 Total expenses 173,411 188,018 (8) 732,048 851,163 (14) Operating Income 76,355 105,790 (28) 363,752 232,937 56 Other Income/(Expense): Interest income 1,597 3,509 (54) 11,098 10,511 6 Interest expense (8,386) (2,752) 205 (33,616) (2,894) NM Realized losses on investments (585) (4,722) (88) (682) (1,943) (65) Unrealized losses on investments (3,627) - NM (4,323) - NM Foreign currency losses (86) (34) 153 (176) (262) (33) Impairment loss on investments (13,206) - NM (13,206) - NM Income Before Income Taxes, Minority Interest and Equity in Net Income of Affiliates 52,062 101,791 (49) 322,847 238,349 35 Income Taxes (19,602) (40,360) (51) (125,154) (93,200) 34 Minority Interest (304) (1,942) (84) (7,153) (6,258) 14 Equity in Net Income of Affiliates, Net of Tax 2,796 1,894 48 5,123 3,920 31 Net Income $ 34,952 $ 61,383 (43) $ 195,663 $ 142,811 37 Earnings Per Share: Basic $ 0.30 $ 0.51 (41) $ 1.69 $ 1.15 47 Diluted $ 0.28 $ 0.47 (40) $ 1.57 $ 1.06 48 Dividends Declared, Per Share $ 0.155 $ 0.150 3 $ 0.605 $ 0.510 19 Weighted Average Shares Outstanding: Basic 115,809 121,347 (5) 115,810 124,527 (7) Diluted 122,979 131,709 (7) 124,483 135,252 (8) Page 11 of 13 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) October 31, October 31, 2008 2007 ASSETS Current Assets: Cash and cash equivalents $ 196,923 $ 434,957 Short-term investments 169,943 50,183 Investment advisory fees and other receivables 108,644 116,979 Other current assets 9,291 8,033 Total current assets 484,801 610,152 Other Assets: Deferred sales commissions 73,116 99,670 Goodwill 122,234 103,003 Other intangible assets, net 39,810 35,988 Long-term investments 116,191 86,111 Deferred income taxes 66,357 - Equipment and leasehold improvements, net 51,115 26,247 Other assets 14,731 5,660 Total other assets 483,554 356,679 Total assets $ 968,355 $ 966,831 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 93,134 $ 106,167 Accounts payable and accrued expenses 55,322 66,955 Dividend payable 17,948 17,780 Taxes payable 848 21,107 Deferred income taxes 20,862 - Other current liabilities 3,317 2,167 Total current liabilities 191,431 214,176 Long-Term Liabilities: Long-term debt 500,000 500,000 Deferred income taxes - 11,740 Other long-term liabilities 26,269 3,523 Total long-term liabilities 526,269 515,263 Total liabilities 717,700 729,439 Minority interest 10,528 8,224 Commitments and contingencies - - Shareholders' Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 390,009 and 371,386 shares, respectively 2 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 115,421,762 and 117,798,378 shares, respectively 451 460 Notes receivable from stock option exercises (4,704) (2,342) Accumulated other comprehensive (loss) income (5,135) 3,193 Retained earnings 249,513 227,856 Total shareholders' equity 240,127 229,168 Total liabilities and shareholders' equity $ 968,355 $ 966,831 Page 12 of 13 Table 1 Table 2 Asset Flows (in millions) Assets Under Management Twelve Months Ended October 31, 2008 By Investment Category (in millions) Assets 10/31/2007 - beginning of period $ 161,671 October 31, October 31, % Long-term fund sales and inflows 28,107 2008 2007 Change Long-term fund redemptions and outflows (21,435) Equity Funds $ 51,956 $ 72,928 -29% Long-term fund net exchanges (359) Fixed Income Funds 20,382 24,617 -17% Institutional/HNW account inflows 7,813 Bank Loan Funds 13,806 20,381 -32% Institutional/HNW account outflows (5,363) Cash Management Funds 1,111 1,585 -30% Retail managed account inflows 9,754 Separate Accounts 35,832 42,160 -15% Retail managed account outflows (4,173) Total $ 123,087 $ 161,671 -24% Market value change (52,454) Change in cash management funds (474) Net change (38,584) Assets 10/31/2008 - end of period $ 123,087 Table 3 Asset Flows by Investment Category (in millions) 1 Three Months Ended Twelve Months Ended October 31, October 31, October 31, October 31, 2008 2007 2008 2007 Equity fund assets - beginning of period $ 67,164 $ 67,272 $ 72,928 $ 50,683 Sales/inflows 4,776 3,008 18,528 21,278 Redemptions/outflows (4,126) (1,751) (10,818) (6,343) Exchanges (112) 4 (196) 3 Market value change (15,746) 4,395 (28,486) 7,307 Net change (15,208) 5,656 (20,972) 22,245 Equity assets - end of period $ 51,956 $ 72,928 $ 51,956 $ 72,928 Fixed income fund assets - beginning of period 23,855 24,433 24,617 21,466 Sales/inflows 1,290 1,421 5,888 7,512 Redemptions/outflows (1,529) (1,088) (5,316) (3,512) Exchanges 23 2 184 (41) Market value change (3,257) (151) (4,991) (808) Net change (3,473) 184 (4,235) 3,151 Fixed income assets - end of period $ 20,382 $ 24,617 $ 20,382 $ 24,617 Bank loan fund assets - beginning of period 18,021 21,006 20,381 19,982 Sales/inflows 596 963 3,691 6,630 Redemptions/outflows (1,424) (1,660) (5,301) (6,231) Exchanges (53) (32) (347) (136) Market value change (3,334) 104 (4,618) 136 Net change (4,215) (625) (6,575) 399 Bank loan assets - end of period $ 13,806 $ 20,381 $ 13,806 $ 20,381 Long-term fund assets - beginning of period 109,040 112,711 117,926 92,131 Sales/inflows 6,662 5,392 28,107 35,420 Redemptions/outflows (7,079) (4,499) (21,435) (16,086) Exchanges (142) (26) (359) (174) Market value change (22,337) 4,348 (38,095) 6,635 Net change (22,896) 5,215 (31,782) 25,795 Total long-term fund assets - end of period $ 86,144 $ 117,926 $ 86,144 $ 117,926 Separate accounts - beginning of period 45,041 38,013 42,160 33,048 Institutional/HNW account inflows 1,513 1,327 7,813 4,836 Institutional/HNW account outflows (1,852) (777) (5,363) (5,004) Institutional/HNW assets acquired 2 - - - 270 Retail managed account inflows 2,474 1,525 9,754 6,160 Retail managed account outflows (1,371) (738) (4,173) (2,414) Separate accounts market value change (9,973) 2,810 (14,359) 5,264 Net change (9,209) 4,147 (6,328) 9,112 Separate accounts - end of period $ 35,832 $ 42,160 $ 35,832 $ 42,160 Cash management fund assets - end of period 1,111 1,585 1,111 1,585 Total assets under management - end of period $ 123,087 $ 161,671 $ 123,087 $ 161,671 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Twelve Months Ended October 31, October 31, October 31, October 31, 2008 2007 2008 2007 Long-term funds: Open-end and other funds $ 1,165 $ 443 $ 8,426 $ 7,773 Closed-end funds (735) 131 (613) 10,030 Private funds (847) 319 (1,141) 1,531 Institutional/HNW accounts (339) 550 2,450 (168) Retail managed accounts 1,103 787 5,581 3,746 Total net flows $ 347 $ 2,230 $ 14,703 $ 22,912 1 Assets and flows for all non-Eaton Vance funds subadvised by Atlanta Capital, Fox Asset Management and Parametric Portfolio Associates, which were previously reported in the Long-term fund category have been reclassified to the Institutional/HNW separate account category for all periods presented. 2 Managed Risk Advisors, LLC acquired by Eaton Vance subsidiary, Parametric Portfolio Associates LLC, in May 2007. Page 13 of 13
